        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 1 of 30




                                   Joseph r. conte
                                      Law office of j.r. conte
                                   400 Seventh st., n.w. #206
                                  Washington, d.c. 20004-2240

Joseph R. Conte                                                  telephone    202.638.4100
Member District of Columbia Bar                                  fax          202.628.0249
Member Virginia Bar                                              email dcgunlaw@gmail.com

Of Counsel
Robert E. Sanders

July 2, 2021

Mr Clayton H. O’Connor, Esquire
Assistant U.S. Attorney DOJ-CRM
1301 New York Ave NW, Ste 1200
Washington, DC 20530
                Re:
                  United States v. Jennifer Peck Buteau
                  Case No 1:21-mj-487
Dear Mr. O’Connor:

              This is to advise you that I represent the above named defendant and
to request discovery pursuant to Rule 16 and 26.2 of the Federal Rules of Criminal
Procedure (F.R.Cr.P.) and the Federal Rules of Evidence. It is my belief that the
specifically requested material is discoverable under the Federal Rules of Criminal
Procedure and/or Federal Rules of Evidence and/or under pertinent case law. In the
event that you are unable or unwilling to provide the requested information, or if
you disagree with any of the foregoing representations, please advise me promptly
so that I may file any necessary motions. If I do not receive any such objection to
specific requests or the actual requested material by the filing date of pretrial
motions, I will (1) assume that you agree that this letter sets forth an accurate
account of the government’s discovery obligations, (2) rely upon that assumption in
preparing for trial, (3) assume that material requested and not made available is
not in the possession, custody or control of the government and (4) assume that the
government will not seek introduction of such evidence in its case in chief, or in
rebuttal or for impeachment purposes.

             I am asserting the defendant’s Fifth and Sixth Amendment rights as to
this case and any other case past or future.

A. STATEMENTS: Pursuant to F.R.Cr.P. 16 (a)(1)(A):

              I am requesting that you permit me to inspect and copy all relevant
oral, written or
      Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 2 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -2-

recorded statements made by my client that are within the possession, custody, or
control of the government. Specifically, I am requesting that you disclose and make
available for inspection,

             (1)     any relevant written or recorded statements made by the
                    defendant, or copies thereof, within the possession, custody or
                    control of the government, the existence of which is known, or by
                    the exercise of due diligence may become known, to the attorney
                    for the government;

             (2)     that portion of any written record containing the substance of
                    any relevant oral statement made by the defendant whether
                    before or after arrest in response to interrogation by any person
                    then known to the defendant to be a government agent;

             (3)    and recorded testimony of the defendant before a grand jury
                    which relates to the offense charged.

             (4)    the substance of any other oral statement made by the
                    defendant whether before or after arrest in response to
                    interrogation by any person then known to the defendant to be a
                    government agent if the government intends to use that
                    statement at trial.

              In addition, please furnish me with the names of, and any written
and/or oral statements made by any co-defendant(s) or co-conspirator(s), unindicted
or indicted, and/or juvenile co-respondent(s) in this case along with any written or
otherwise recorded material purporting to memorialize any such statements.

            Pursuant to the parameters of the above request, please let us know
the circumstances of any statement.

B. PRIOR RECORD: Pursuant to F.R.Cr.P. 16 (a)(1)(B):

              I am requesting certified copies of my client's prior criminal record, if
any, which is known or should be known through the exercise of due diligence by
the government. Specifically, I request that you furnish me with a certified copy of
the defendant's prior criminal record, if any, as is within the possession, custody, or
control of the government, the existence of which is known, or by the exercise of due
diligence may become known, to the prosecutor.
      Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 3 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -3-




C. TANGIBLE EVIDENCE: Pursuant to F.R.Cr.P. 16 (a)(1)(C):


              I am requesting that you permit me to inspect and copy or photograph
all books, papers, documents, photographs, tangible objects, buildings, or places or
copies of portions thereof, that are within the possession, control or custody of the
government and that are either material to the preparation of my client's defense,
or intended for use by the government as evidence in chief at trial, or were obtained
from or belong to my client.

             These documents I refer to include, but are not limited to:

             (1)    Any PD 123’s, PD 255’s, PD 252, PD 251, PD 163, PD 119’s, PD
                   32, PD36, or PD 118’s, DEA-7’s, PD81’s, PD95’s, PD82’s, PD82-
                   a’s, DEA 86’s, DEA/PD 107’s, PD 285’s, FD-151, or the
                   equivalent FBI/DEA/Secret Service/other law enforcement
                   agency’s forms, such as DEA 6’s or FBI 302’s, associated with
                   the case;

             (2)   All reports, memoranda, and manuals on the maintenance,
                   repair, and use of machines and instruments which were, or
                   may have been, used to test evidence seized in this case;

             (3)    All reports, logs and memoranda on the accuracy of machines
                   and instruments which were, or may have been used to test
                   evidence seized in this case;

             (4)    All memoranda, notes and reports relating to the handling,
                   storage, chain of custody, and testing of evidence seized in this
                   case;

             (5)   A computer printout of all radio communications;
             (6)   All written protocols and procedures followed by government
                   agents when handling and testing evidence in this case;

             (7)   All written protocols and procedures followed by government
                   agents when handling and testing items seized in this case;
      Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 4 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -4-




             (8)     All training manuals, training memoranda, and training
                    reports relating to the chain of custody, handling, and storage of
                    evidence related to this case;

             (9)    All curriculum vitae of DEA chemists or other government
                    agents who handled and/or tested items seized in this case.

             I request to be informed of any and all tangible evidence which are
within the possession, custody or control of the government, and which are material
to the preparation of the defendant’s defense, or are intended for use by the
government at trial or were obtained from or belong to the defendant.

             I request that I be provided with copies of all photographs which are
within the possession, custody or control of the government, and which are material
to the preparation of the defendant’s defense, or are intended for use by the
government at trial or were obtained from or belong to the defendant.

              Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(C), I am
requesting that you preserve all documents and tangible objects relating to this
case. This request includes, but it not limited to the above listed items. In the event
that the government feels that it is necessary to relinquish possession, custody, or
control of any or all of the above discoverable materials, please do so pursuant to
16(d)(1), providing me with an opportunity to inspect and copy or photograph such
materials immediately.

            Pursuant to Federal Rule of Criminal Procedure 16 and Crawford v.
Washington, I request that you allow me to inspect and photograph any field test kit
that was used in this investigation, and any material that was tested in the kit.

            Additionally, I request a viewing letter for any tangible evidence in the
government’s possession, custody, or control. I request that the viewing letter
permit myself and my investigator to view the evidence with me and that we be
given permission to photograph the evidence.
      Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 5 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -5-


D. REPORTS OF EXAMINATIONS AND TESTS AND EXPERT WITNESSES:


              Pursuant to F.R.Cr.P. 16 (a)(1)(D) and (E), I am requesting to inspect
and copy or photograph any results or reports of physical or mental examinations,
scientific experiments, or copies thereof, that are in the possession, custody or
control of the government, the existence of which is known, or by the exercise of due
diligence may become known, to the prosecutor, and which are material to the
preparation of the defense or are intended for use by the government as evidence in
chief at the trial.

             If such material exists, I request that you provide me with it
immediately. If such material comes into existence at a later time, I request that
you provide me with all such material as soon as it is completed, and in sufficient
time for me to incorporate the material into my preparation for trial, including the
possible need to seek alternate testing and/or the assistance of experts to examine
the material provided or to testify concerning the material provided.

              I am requesting a written summary of testimony the government
intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence during
its case in chief at trial. If so, please provide me with the witnesses' opinions, the
bases and the reasons for those opinions, and the witnesses' qualifications.

             If the government intends to introduce at trial any report(s) of any
type of analysis or testing or records search, such as the DEA-7, I assume that the
government will be introducing live testimony from the person who prepared the
report.

             I am providing notice that at trial, pursuant to the Jencks Act, I will be
requesting copies of all transcripts in the government’s possession of prior
testimony concerning the matters on which you seek to call them by any expert
witness that the government intends to call at trial.

E. IDENTIFICATIONS:

             If there have been any out-of-court identifications of my client, or other
form of identification procedure used in this case, I am requesting disclosure of that
information and a duplicate of any photographic spread or lineup that was used or
conducted. I request that you inform
      Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 6 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -6-


me precisely how many witnesses allegedly identified my client, the type of
identification procedures employed, the words of identification and/or actions
indicating identification used by each witness, and the dates and locations of each
alleged identification. I further request that you inform me of the circumstances of
each witness' observations and alleged identification, including but not limited to
each witness' opportunity to observe, distance, lighting, and any other
circumstances relating to the reliability of the alleged identifications. See In re F.G.,
576 A.2d 724 (D.C. 1990).

F. TAPE RECORDINGS:

              Pursuant to F.R.Cr.P. 16 (a)(1)(C), I am requesting a copy of any 911
calls, TAC communications, video or audio surveillance, and all radio runs made in
connection with this case. Because of their length, sound quality, and the necessity
of transcribing them for use at trial, I request that you provide me with these items
at least two weeks in advance of trial to avoid delays once trial gets started. In
connection with these items, I am requesting that you preserve any material not
provided as well as any Jencks material in this case. As you know, the government
has a duty to preserve, even absent a discovery request, any and all Jencks
material.

              Please contact me when you receive information as to whether any
such tapes exist. Please let me know if you have a tape of such communications so
that we can listen to and copy it. I request that I be provided with any evidence of
scout runs (broadcasts on unrecorded channels) that should appear in the papering
notes, officers’ notes or in any other source.

G. RULE404(b) EVIDENCE:

             I am requesting that I be provided with notice of all 404(b) evidence
that the government intends to introduce at trial. I request that you advise me in
writing of the specific facts and circumstances of the aforementioned uncharged
misconduct including the names of any alleged complainants, and the legal theory
which you will rely upon for seeking its admission. In addition, I request that you
provide me with all information and evidence pertaining to this uncharged
misconduct that you would be required to provide us under Federal Criminal
Procedure Rule 16 if this uncharged misconduct was actually charged.
         Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 7 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -7-


H. BRADY REQUESTS: Pursuant to the doctrine of Brady v. Maryland, 373 U.S. 83
(1963):

               I request the disclosure of all information to which I am entitled under
Brady v. Maryland, 373 U.S. 83 (1963) in the above captioned case. The requested
information includes all information material to guilt, punishment, 1 and the
credibility of government witnesses, 2 including potential impeachment material for
all government witnesses. 3 Failure to disclose impeachment information is the
same, under Brady, as the failure to disclose exculpatory information. 4 This
request includes impeachment material that may also fall under the Jencks Act. 5
This includes all information that is known by the government (or that may become
known by the government through the exercise of due diligence) and that is
favorable to the defense and is material to the issues of guilt and/or punishment.
This includes all information that indicates, in whole or in part, that my client did
not commit the offense with which he is charged. This includes all information thus
described even if not technically admissible at trial.

              I write to request that the United States review the contents of the
FBI’s “I” drive and disclose any and all exculpatory evidence identified therein.

1See   Brady v. Maryland, 373 U.S. 83, 87(1963).

2See Giglio v. United States, 405 U.S. 150, 154 (1972) (“When the reliability of a given
witness may well be determinative of guilt or innocence, nondisclosure of evidence affecting
credibility falls within this rule.”) (citations and internal quotation marks omitted).

3SeeUnited States v. Bagley, 473 U.S. 667, 676 (1985) (“Impeachment evidence … as well as
exculpatory evidence falls within the Brady rule.”).

4SeeBagley, 473 U.S. at 676; Sykes v. United States, --A.2d.-- 2006 WL 564050, at *8 (D.C.
March 9, 2006) (“[T]he grand jury testimony of Mr. Parrott and Mr. Sellers should have
been disclosed to the defense at an earlier point in time, whether it was considered to be
potentially exculpatory information or favorable impeaching evidence.”).


5See Boone v. United States, 769 A.2d 811, 821 (D.C. 2001) (Although the coverage of Brady
and the Jencks Act sometimes overlap, especially with respect to bias and impeachment
material of potential government witnesses, when this overlap occurs the Brady rule must
control and compel pre-trial disclosure.)
       Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 8 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -8-



            I am requesting the results of all fingerprint reports where finger
prints where recovered that did not belong to my client whether or not the prints
have been identified.

              I am requesting a list of all law enforcement officers that you plan to
call in this matter at any pretrial hearing or at trial. I am also requesting that you
examine and disclose pertinent Brady information from the personnel files of those
officers who were involved in the charged incident and related investigation. See
United States v. Brooks, 966 F.2d 1500, 1503-04 (D.C. Cir. 1992) (if specific request
is made, prosecutor must search personnel records of police officer/witnesses to
fulfill Brady obligations); United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991);
United States v. Cadet, 727 F.2d 1453 (9th Cir. 1984); United States v. Muse, 708
F.2d 513, 516 (10th Cir. 1983) (recognizing that prosecutor must produce Brady
material in personnel files of government agents even if they are in possession of
another agency.).

              The requested information includes all information that you or any
part of the prosecution team “know or reasonably should know tends to negate the
guilt of the accused or to mitigate the offense.” 6 Under Brady and its progeny, this
request extends to all information known by all law enforcement or other
government agencies involved in this case, whether or not personally known to the
individual prosecutor. 7

6See D.C. Rules of Professional Conduct, Rule 3.8. Special Responsibilities of a Prosecutor
(2000): “The prosecutor in a criminal case shall not . . .(e) Intentionally fail to disclose to the
defense, upon request and at a time when use by the defense is reasonably feasible, any
evidence or information that the prosecutor knows or reasonably should know tends to
negate the guilt of the accused or to mitigate the offense, or, in connection with sentencing,
intentionally fail to disclose to the defense upon request any unprivileged mitigating
information known to the prosecutor and not reasonably available to the defense, except
when the prosecutor is relieved of this responsibility by a protective order of the tribunal.


7See Kyles v. Whitley, 514 U.S. 419, 437-38 (1995) (The duty of disclosure is not limited to
evidence in the actual possession of the prosecutor. Rather, it extends to evidence in the
possession of the entire prosecution team, which includes investigative and other
government agencies.); see also Strickler v. Greene, 527 U.S. 263 275, n. 12 (1999)
(Prosecutor has constructive knowledge of all favorable evidence known to those acting on
the government’s behalf, even if no actual knowledge of materials, and even if materials are
in the file of another jurisdiction’s prosecutor”;United States v. Safavian, 233 F.R.D. 205,
         Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 9 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -9-

I. TIMING OF BRADY DISCLOSURE

       As is recommended by the ABA Standards, I respectfully request the
material be turned over as soon as you learn of it. 8 Pre-trial disclosure of
statements that qualify as both Jencks material and Brady material should also be
disclosed before trial to allow effective use in the preparation of the defense case.
Should you not comply with this request, and Brady material is delivered
immediately before or during trial, I may be forced to seek sanctions and a
continuance to evaluate the effect of these materials at trial. 9

II. PRETRIAL DUTY TO DISCLOSE FAVORABLE EVIDENCE
REGARDLESS OF MATERIALITY

              I hereby request disclosure of all evidence in the government’s
possession that might reasonably be considered favorable to the defense, regardless
of your determination of its materiality. In a pretrial posture, the government’s
duty to disclose all favorable evidence must be complied with without regard to the
government’s opinion of its materiality. Recently, Judge Friedman ruled in United
States v. Safavian that a materiality requirement is simply inapplicable to pretrial
disclosure.10 As Judge Friedman explained, a materiality requirement is
unsuitable to pretrial discovery:

207 (D.D.C. 2006) (Prosecutor has a duty to search and disclose Brady evidence, within
reason, in the possession of all Executive Branch agencies and departments, rather than
solely the agencies “closely aligned” with the prosecution.)


8See  ABA Standards for Criminal Justice, Prosecution Function, § 3-3.11(a) (c) (3d Ed.
1993) DISCLOSURE OF EVIDENCE BY THE PROSECUTOR (“A prosecutor should not
intentionally fail to make timely disclosure to the defense, at the earliest feasible
opportunity, of the existence of all evidence or information which tends to negate the guilt
of the accused or mitigate the offense charged or which would tend to reduce the
punishment of the accused. … A prosecutor should not intentionally avoid pursuit of
evidence because he or she believes it will damage the prosecution's case or aid the
accused”).
9 See Boone v. United States, 769 A.2d 811, 821 (D.C. 2001).




9See   Boone v. United States, 769 A.2d 811, 821 (D.C. 2001).

10SeeUnited States v. Safavian, 233 F.R.D. 12,15 (D.D.C. 2005) (“The prosecutor cannot be
permitted to look at the case pretrial through the end of the telescope an appellate court
      Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 10 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -10-

              Because the definition of "materiality" discussed in
              Strickler and other appellate cases is a standard
              articulated in the post-conviction context for appellate
              review, it is not the appropriate one for prosecutors to
              apply during the pretrial discovery phase. The only
              question before (and even during) trial is whether the
              evidence at issue may be "favorable to the accused"; if so,
              it must be disclosed without regard to whether the failure
              to disclose it likely would affect the outcome of the
              upcoming trial.

233 F.R.D. at 16; See United States v. Sudikoff, 36 F.Supp.2d 1196, 1198 (C.D. Cal.
1999); United States v. Carter, 313 F.Supp.2d 921, 925 (E.D. Wis. April 12, 2004)
(“[I]n the pre-trial context, the court should require disclosure of favorable evidence
under Brady and Giglio without attempting to analyze its ‘materiality’ at trial.”);
see also Monroe v. Angelone, 323 F.3d 286, 301 (4th Cir. 2003) (although the
apparent redundancy of Brady information that comes to light post-trial may avert
a finding of a constitutional violation, it “does not excuse disclosure obligations” pre-
trial).
              Although a lack of “materiality” may be a defense post-conviction to
suppression of Brady information, a determination of materiality pre-trial is simply
not appropriate. See Lewis v. United States, 408 A.2d 303, 306-07 (D.C. 1979)
(although “the constitutional question commonly comes up retrospectively, the due
process underpinning of Brady-Agurs is a command for disclosure Before an accused
has to defend himself”). As explained in Sudikoff,

              This [materiality] standard is only appropriate, and thus
              applicable, in the context of appellate review. Whether
              disclosure would have influenced the outcome of a trial
              can only be determined after the trial is completed and
              the total effect of all the inculpatory evidence can be
              weighted against the presumed effect of the undisclosed
              Brady material. … This analysis obviously cannot be
              applied by a trial court facing a pretrial discovery request.



would use post-trial. Thus, the government must always produce any potentially
exculpatory or otherwise favorable evidence without regard to how the withholding of such
evidence might be viewed -- with the benefit of hindsight -- as affecting the outcome of the
trial.”)
     Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 11 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -11-

36 F.Supp.2d at 1198-99; see also Carter, 313 F.Supp.2d at 924 (“[T]he materiality
prong presumes that the trial has already occurred and requires the court to
determine whether the result could have been different had the evidence been
disclosed. But a court deciding whether

materiality should be disclosed prior to trial does not have the luxury of reviewing
the trial record.”); Lewis, 408 A.2d at 307 (requiring pre-trial disclosure of
impeachable convictions of government witnesses “because there can be no
objective, ad hoc way to evaluate before trial whether an impeachable conviction of
a particular government witness will be material to the outcome. No one has that
gift of prophecy.”)

              Just as a trial court cannot determine materiality before trial, neither
can the United States Attorney’s Office substitute its judgment of pretrial
materiality. Accordingly, the United States Attorney’s Office must disclose all
information “favorable to an accused,” Brady, 373 U.S. at 87, including all evidence
relating to guilt or punishment and which tends to help the defense by either
bolstering the defense’s case or impeaching prosecution witnesses. See Giglio, 405
U.S. at 154-55; Sykes, --A.2d.-- 2006 WL 564050, at *8 ; Safavian, 233 F.R.D. at 15-
16.

III. SCOPE OF BRADY DISCLOSURE

             The defense definition of Brady is the same as Judge Friedman’s
             definition as stated in Safavian:

             It is any information in the possession of the government -
             - broadly defined to include all Executive Branch agencies
             -- that relates to guilt or punishment and that tends to
             help the defense by either bolstering the defense case or
             impeaching potential prosecution witnesses. It covers
             both exculpatory and impeachment evidence. The
             government is obligated to disclose all evidence relating to
             guilt or punishment which might be reasonably
             considered favorable to the defendant's case, that is, all
             favorable evidence that is itself admissible or that is
             likely to lead to favorable evidence that would be
             admissible, or that could be used to impeach a prosecution
             witness. Where doubt exists as to the usefulness of the
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 12 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -12-


evidence to the defendant, the government must resolve all such doubts in favor of
full disclosure. Safavian 233 F.R.D. at 15-16. However, if there is any ambiguity,
the following are examples of evidence other courts have construed as Brady:

             INFORMATION REGARDING GOVERNMENT WITNESSES

•Exculpatory and/or impeachment Grand Jury Testimony: See Sykes v.
United States, -- A.2d.-- 2006 WL 564050 (D.C. 2006).

•Agreements/Deals with government witnesses: See, e.g., Giglio v. United
States, 405 U.S. 150, 154 (1972) (failure to disclose promise of immunity in
exchange for testimony violates Brady); United States v. Bagley, 473 U.S. 667, 676,
682 (1985) (failure to disclose payment of $300 to two key government witnesses
violates Brady); Singh v. Prunty, 142 F.3d 1157, 1161-63 (9th Cir. 1998) (failure to
disclose that star witness had a very favorable deal with government to avoid a very
serious charge is Brady violation); United States v. Smith, 77 F.3d 511, 513-16 (D.C.
Cir. 1996) (failure to disclose a deal in which state charges were dismissed as part of
a federal plea is Brady violation); In Re Sealed Case No. 99-3096 (Brady
Obligations), 185 F.3d 887, 891, 896 (D.C. Cir. 1999) (remand to determine Brady
information with instruction to district court to require the U.S. Attorney’s Office to
review the records in the possession of the prosecution team for evidence indicating
that a government informant who provided information leading to the defendant’s
arrest had a deal with the prosecution, the D.C. Circuit observed that it is
“irrelevant . . . that the requested records may have been in the possession of the
Metropolitan Police Department, of the FBI or DEA, rather than the U.S. Attorney’s
Office.”).

•Payments to witnesses: See, e.g., Mastracchio v. Vose, 274 F.3d 590, 602-03 (1st
Cir. 2001) (knowledge of Witness payments or favors made by the Witness
Protection team is Brady); In re Sealed Case (Brady Obligations), 185 F.3d 887, 894
(D.C. Cir. 1999) (failure to disclose a cooperation agreement that included payments
to a witness is Brady information).

•Criminal history of informants: See, e.g., Crivens v. Roth, 172 F.3d 991, 996-99
(7thCir. 1999) (failure to disclose crimes committed by government witness is Brady
even when government witness used aliases); Carriger v. Stewart, 132 F.3d 463,
480-82 (9th Cir. 1997) (failure to obtain or disclose Department of Corrections file
that would have showed lengthy criminal history, and history of lying to police and
blaming others for his own crimes is Brady).


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 13 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -13-



•Bias of government witnesses: See, e.g., Schledwitz v. United States, 169 F.3d
1003, 1014-15 (6th Cir. 1999) (Brady obligation for government to reveal witness
portrayed as neutral and disinterested expert actually had been investigating
defendant for years); United States v. O’Connor, 64 F.3d 355, 359-60 (8th Cir. 1995)
(failure to disclose threats by one government witness against another and attempts
by that same government witness to influence testimony of another government
witness is Brady); Reutter v. Solem, 888 F.2d 578, 581-82 (8th Cir. 1989) (failure to
inform defense that key witness had applied for commutation and was scheduled to
appear before parole board in a few days is a Brady violation).

•Personnel files, especially of testifying officers: See, e.g., United States v.
Brooks, 966 F.2d 1500, 1503-04 (D.C. Cir. 1992) (if specific request is made,
prosecutor must search personnel records of police officer/witnesses to fulfill Brady
obligations); United States v. Muse, 708 F.2d 513, 516 (10th Cir. 1983) (recognizing
that prosecutor must produce Brady material in personnel files of government
agents even if they are in possession of another agency.).

•Presentence Reports of testifying witnesses: See, e.g., United States v.
Strifler, 851 F.2d 1197, 1202 (9th Cir. 1988) (information in probation file relevant
to government witness credibility must be disclosed, and could not be deemed
privileged by making it part of probation file); United States v. Carreon, 11 F.3d
1225, 1238 (5th Cir. 1994) (prosecution should allow trial court to conduct in camera
review of presentence reports of government witnesses to determine whether they
contain Brady/Giglio material).

•Misconduct by government witnesses: See, e.g., (Jerry) Bennett v. United
States, 797 A.2d 1251 (D.C. 2002)(lying or perjury in another murder case);
(Reginald) Bennett v. United States, 763 A.2d 1117 (2001)(attempts to obstruct
justice in witness’ case); United States v. Boyd, 55 F.3d 239, 243-45 (7th Cir. 1995)
(failure to disclose drug use and dealing by prosecution witness, and “continuous
stream of unlawful favors” including phone privileges, presents, special visitors,
provided by prosecution to witnesses is considered Brady material).

•Police perjury in motions hearings: See, e.g., United States v. Cuffie, 80 F.3d
514, 517-19 (D.C. Cir. 1996) (failure to disclose perjury by police officer during
motion to seal proceeding is considered material Brady evidence relevant to
impeachment ).



DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 14 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -14-


•Knowledge of police intimidation of witnesses: See, e.g., Guerra v. Johnson,
90 F.3d 1075, 1078-80 (5th Cir. 1996) (failure to disclose police intimidation of key
witnesses and information regarding suspect seen carrying murder weapon minutes
after shooting is considered Brady).

OTHER SUSPECT INFORMATION

•Contradictory eyewitness testimony: See, e.g., Clemmons v. Delo, 124 F.3d
944, 949-52 (8th Cir. 1997) (failure to disclose internal government memo generated
on day of prison killing which indicated that eyewitness saw someone else commit
murder is Brady).

•Prior identifications of other suspects: See, e.g., White v. Helling, 194 F.3d
937, 944-46 (8th Cir. 1999) (habeas relief granted in 27 year old robbery/murder
case because of failure to disclose that government’s chief eyewitness had originally
identified someone else and had identified defendant only after several meetings
with police); Hudson v. Whitley, 979 F.2d 1058, 1065 (5th Cir. 1992) (remand on
Brady grounds because of failure to disclose that the only eyewitness had originally
identified third party, and that third party had originally been arrested).

•Prior statements that eyewitness could not identify anyone: See, e.g.,
Spicer v. Roxbury, 194 F.3d 547, 557-60 (4th Cir. 1999) (failure to disclose witness’
prior inconsistent statement that he did not see defendant is Brady); Lindsey v.
King, 769 F.2d 1034, 1041-43 (5th Cir. 1985) (failure to disclose initial statement of
eyewitness that he could not make an ID because he never saw murderer’s face is
Brady).

•Arrests/investigation of other suspects: See, e.g., Banks v. Reynolds, 54 F.3d
1508, 1517, 1520 (10th Cir. 1995) (failure to reveal that another individual or
individuals had been arrested for same crime was a Brady violation); Smith v.
Secretary of New Mexico Department of Corrections, 50 F.3d 801, 829-835 (10th Cir.
1995) (failure to disclose information indicating that uncharged third party had
committed the offense was a Brady violation); Miller v. Angliker, 848 F.2d 1312,
1321-23 (2d Cir. 1988) (failure to disclose information that would suggest another
person committed offense is Brady); Bowen v. Maynard, 799 F.2d 593, 610-12 (10th
Cir. 1986) (Brady violation where prosecution failed to disclose that police
considered another man a suspect when the other man better fit the description of
eyewitnesses; he was suspected by law enforcement in another state of being a
hitman, and carried same weapon used in murders).


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 15 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -15-

INCONSISTENT STATEMENTS

•Contradictory or inconsistent statements: See, e.g., Brady v. Maryland, 373
U.S. 83, 87 (1963) (failure to turn over statement by co-defendant that he had
planned the killing, and that co-defendant had performed actual killing is violation
of due process); Kyles v. Whitley, 514 U.S. 419 (1995) (failure to disclose inconsistent
eyewitness and informant statements, and list of license numbers compiled by
police that did not show Kyles’ car in supermarket parking lot).


•Inconsistent notes: Prosecutor and law enforcement notes from interviews with
government witness: See, e.g., United States v. Service Deli, Inc., 151 F.3d 938, 943-
44 (9th Cir. 1998) (Brady obligation to turn over original notes from witness
interview that contained three key pieces of impeachment information that showed
that story had changed, change may have been brought about by threats of
imprisonment, and witness had claimed to have suffered a stroke); United States v.
Pelullo, 105 F.3d 117, 122-23 (3d Cir. 1997) (failure to disclose rough notes of FBI
and IRS agents corroborating defendant’s version of events and impeaching
testimony of government agents).

•Statements of potential witnesses not called to testify: See, e.g., United
States v. Frost, 125 F.3d 346, 383-84 (6th Cir. 1997) (Brady violation when
government does not disclose statement of potentially exculpatory witness, but
instead tells defense that that witness would provide inculpatory information if
called to testify).

•Expert reports inconsistent with the government case or tends to support
the defense case: See, e.g., Ex parte Mowbray, 943 S.W.2d 461, 466 (Tex. Crim.
App. 1996) (Brady violation when State failed to disclose exculpatory expert
report);; United States v. Fairman, 769 F.2d 386, 391 (7th Cir. 1985) (Brady
violation when government failed to disclose ballistics worksheet that showed gun
defendant was accused of firing was inoperable); State v. DelReal, 593 N.W. 2d 461,
464, 466 (Wis. App. 1999) (Brady violation when government failed to disclose fact
that a swab for gunshot residue had taken place, which would have provided
defendant the opportunity to have swabs tested and also would have allowed
defendant to challenge reliability/credibility of police investigation and testimony).

•Mitigating evidence in aid of sentencing: See, e.g., Brady v. Maryland, 373
U.S. 83, 87 (1963); ABA STANDARDS FOR CRIMINAL JUSTICE, PROSECUTION


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 16 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -16-


FUNCTION, § 3-6.2 (b) (3d Ed. 1993) Information Relevant to Sentencing (“The
prosecutor should disclose to the defense and to the court at or prior to the
sentencing all unprivileged mitigating information known to the prosecutor, except
when the prosecutor is relieved of this responsibility by a protective order of the
tribunal.”).

IV. WHERE TO LOOK FOR BRADY
I am also writing to ensure that you have taken necessary steps to locate Brady
material and provide it to the defense as soon as you learn of it. See ABA Standards
for Criminal Justice, Prosecution Function, § 3-3.11(a)(c) (3d Ed. 1993)
DISCLOSURE OF EVIDENCE BY THE PROSECUTOR. If I do not hear otherwise
from you, I will presume that you have taken all of the actions listed in this letter.

A. SPEAK TO ALL MEMBERS OF THE “PROSECUTION TEAM.” It is likely
that many other people have worked on the case, either in your office or in an
investigative capacity. You should speak to anyone who has worked on the case and
determine whether they possess any information or have made any promises that
constitute Brady or Giglio material. People you should speak to include:

•ALL EMPLOYEES OF THE U.S. ATTORNEY’S OFFICE INVOLVED WITH
THE CASE. If any attorney in your office has knowledge of Brady or Giglio
material, that knowledge will be attributed to the entire office. See Giglio v. United
States, 405 U.S. 150, 154 (1972) (“The prosecutor’s office is an entity and as such it
is the spokesman for the Government.”)

•ALL POLICE INVESTIGATORS WHO HANDLED THE CASE. See Kyles v.
Whitley, 115 S. Ct. 1555, 1568 (1995) (“[N]o one doubts that police investigators
sometimes fail to inform a prosecutor of all they know. But neither is there any
serious doubt that ‘procedures and regulations can be established to carry [the
prosecutor’s] burden and to insure communication of all relevant information on
each case to every lawyer who deals with it.’” (citing Giglio))

•ALL FEDERAL AGENTS WHO WORKED ON THE CASE. If the FBI, ATF, or
any other law enforcement agencies participated in the investigation of this case,
those agents are part of the prosecution team. See United States v. Antone, 603 F.2d
566, 570 (5th Cir. 1979) (“extensive cooperation between the investigative agencies
convinces us that the knowledge of the state team that [witness]’s lawyer was paid
from state funds must be imputed to the federal team.”); United States v.
Spagnoulo, 960 F.2d 990 (11th Cir. 1992); Carey v. Duckworth, 738 F.2d 875, 878


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 17 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -17-


(7th Cir. 1984)(“[J]oint state-federal drug investigations are quite common, and
prosecutors should give some thought to these potential problems of coordination.
Being forewarned, they should not simply assume that they have no responsibility
for keeping abreast of decisions made by other members of the team.”); United
States v. Safavian 233 F.R.D. 12, 15 (D.D.C. 2005) (“In the course of their
investigation, and in collecting and reviewing evidence, the prosecutors must ensure
that any information relevant to this case that comes into the possession, control, or
custody of the Justice Department remains available for disclosure.”) ; United States
v. Jennings, 960 F.2d. 1488, 1490 (9th Cir. 1992) (“There is no question that the
AUSA prosecuting a case is responsible for compliance with the dictates of Brady
and its progeny. This personal responsibility cannot be evaded by claiming lack of
control over the files or procedures of other executive branch agencies.”(citations
omitted)).


•ANY LABORATORIES OR OTHER AGENCIES THAT DID TESTING AS
PART OF THE INVESTIGATION. By talking to the investigating officers and
agents, you should be able to determine whether any serology, fingerprint testing,
ballistics, or other analysis was requested in the case. If such testing was requested,
you should contact the laboratories responsible to determine if their results are
exculpatory. See United States ex rel. Smith v. Fairman, 769 F.2d 386, 391 (7th Cir.
1985); Barbee v. Warden, Md. Penitentiary, 331 F.2d 842, 846 (4th Cir. 1964).

B. REVIEW ALL CASE FILES MAINTAINED BY YOUR OFFICE AND ANY
LAW ENFORCEMENT AGENCIES TO ENSURE THAT ALL BRADY
MATERIAL IS DISCLOSED TO THE DEFENSE. Sometimes police officers or
law enforcement agents will not provide the prosecution with all of the information
collected during their investigation. Nonetheless, you are responsible for reviewing
all of the information in their investigative files, and you must make sure that all
exculpatory material is turned over to the defense. See, e.g., Jamison v. Collins, 291
F.3d 380, 385 (6th Cir. 2002).

C. INVESTIGATE YOUR WITNESSES. Material that impeaches a government
witness must be disclosed to the defense, and any impeachment material that you
possess or can access easily. There are a few things you must do to guarantee that
you meet your Brady and Giglio obligations:

•EXAMINE THE PERSONNEL FILES OF ALL INVESTIGATING AGENTS
WHO MAY TESTIFY AT TRIAL. If there is impeachment evidence regarding any


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 18 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -18-

officers involved with the investigation of the case, especially those who may testify
at hearings or at trial, it must be disclosed to the defense. See, e.g., Nuckols v.
Gibson, 233 F.3d 1261 (10th Cir. 2000); United States v. Muse, 708 F.2d 513 10th
Cir. 1983); United States v. Brooks, 966 F.2d 1500 (D.C. Cir. 1992). Thus, you
should search the personnel files of all officers involved with the case for such
evidence.

•EXAMINE THE PERSONNEL FILES OF ALL PROSECUTION
WITNESSES WHO WORK FOR THE GOVERNMENT. If any prosecution
witnesses work for other branches of the government, you should search their
personnel files for impeachment evidence, as with the files of law enforcement
officers. See, e.g., United States v. Deutsch, 475 F.2d 55 (5th Cir. 1973), overruled on
other grounds by United States v. Henry, 749 F.2d 203 (5th Cir. 1984) (holding that
contents of postal worker’s personnel file, if they could be used for impeachment,
would constitute Brady material)

•SEARCH ALL CRIMINAL RECORD DATABASES TO WHICH YOU HAVE
ACCESS FOR CRIMINAL RECORDS OF POTENTIAL PROSECUTION
WITNESSES. I presume that you have checked both local and national databases
for any criminal convictions of government witnesses. See United States v. Perdomo,
929 F.2d 967, 970 (3d Cir. 1991) (holding that failure to search a local criminal
database for informant’s criminal convictions is Brady violation); United States v.
Auten, 632 F.2d 478, 481 (5th Cir. 1980) (holding that failure to run FBI or NCIC
checks on a prosecution witness constitutes a Brady violation).

•ASK THE FBI, DRUG ENFORCEMENT AGENCY, AND METROPOLITAN
POLICE DEPARTMENT IF THEY HAVE FILES ON ANY OF YOUR
WITNESSES. Even if you are unaware of deals that your witnesses have made
with law enforcement agencies, such deals are Brady material and must be
disclosed to the defense. See, e.g., In re Sealed Case No. 99-3096 (Brady
Obligations), 185 F.3d 887, 896 (D.C. Cir. 1999) (“[P]rosecutors in this circuit are
responsible for disclosing Brady information contained in MPD files … . The same is
true for files of the FBI and DEA…”) I presume that you have spoken with all of
these agencies to ensure that they have not made any deals with or payments to
any of your witnesses.

•EXAMINE THE PRE-SENTENCE REPORTS AND PROBATION FILES OF
ALL WITNESSES. Exculpatory information in a witness’s probation file, including
the witness’s criminal record or personal information that could be used.



DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 19 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -19-

I ask that you turn Brady material over as soon as you learn of it. Pre-trial
disclosure of Brady is consistent with the recommended legal, professional, and
ethical duty of a prosecutor. I understand that this request places additional
affirmative burdens on you to investigate and determine potential difficulties in the
prosecution case. However, prompt disclosure of Brady material will facilitate a fair
and efficient trial within the constitutional requirements of the Due Process Clause.
This letter serves as my understanding of the obligations of United States
Attorney’s Office under Brady. If your understanding of your Brady obligations
diverges from the parameters of this letter, please let me know so that I can
determine whether litigation of this issue is necessary. If I do not hear from you, I
will assume that your understanding of your obligations under Brady conforms to
the duties set forth in this letter. Consequently, if it is later revealed that Brady
material was not timely disclosed, a court may draw the conclusion that the United
States Attorney’s Office has acted in reckless disregard of its Brady obligations, if
not demonstrated actual bad faith.

             I am also making a request for any Brady materials, including those
not previously disclosed and/or discovered, including but not limited to:

                   1.         All prior convictions and juvenile adjudications of all
                              government witnesses. See Lewis v. United States, 393 A.2d 109
                              (D.C. 1978), aff’d on reh. 408 A.2d 303 (D.C. 1979). I also note a
                              problem that I had recently where a NCIC printout did not
                              contain all convictions for a witness and I request a more
                              thorough search than just a NCIC printout, particularly given
                              our close proximity to neighboring jurisdictions.

                   2.         All information in the possession of the government indicating
                              that (a) any government witness has had a pending juvenile or
                              criminal case on or since the offense in this case; (b) any
                              government witness has had an arrest, guilty plea, trial, or
                              sentencing on or since the date of the offense in the present case;
                              (c) any government witness has been on juvenile or criminal
                              parole or probation on or since the date of the offense; (d) any
                              evidence of bias of government witnesses or any consideration
                              given a witness in return for cooperation with the government;


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 20 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -20-


                              and (e) any government witness now had or has had any other
                              liberty interest that the witness could believe or could have
                              believed might be favorably affected by government action. With
                              respect to this information, we request docket numbers, dates
                              and jurisdictions for all such cases. See Davis v. Alaska, 415
                              U.S. 508 (1974; Washington v. United States, 461 A.2d 1037
                              (D.C. 1983).

                   3.         Any prior inconsistent, non-corroborative, or other witness
                              statements which will not reflect the witness’ trial testimony.
                              See United States v. Enright, 579 F.2d 980, 989 (6th Cir. 1978).

                   4.         All information that any government witness and/or informant's
                              faculties were impaired in any way, or that mental state of the
                              witness/informant is below normal or in any way abnormal.

                   5.         All information that any government witness and/or informant
                              was under the influence of alcohol, narcotics, or any other drug
                              at the time of the observations about which the witness will
                              testify or that the witness faculties of observation were impaired
                              in any way.

                   6.         All information that any government witness has been or is a
                              police informant either at the time of the offense and/or through
                              the day of trial. If any witness is, or has been, an informant,
                              then:
                                     (a)    disclosure of the length and extent of the witness’
                                            informant status;
                                     (b)    the amount normally paid to the informant;
                                     (c)    non-monetary assistance also provided to the
                                            informant, including, but not limited to, assistance
                                            in avoiding of minimizing harm from charges
                                            pending against the informant, such status having
                                            existed either at the time of the offense and/or any
                                            other time through the day of trial;



DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 21 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -21-


                                    (d)    all benefits or promises of benefit or statement that
                                           benefits would not be provided without cooperation
                                           that were made to the informant in connection with
                                           this case, whether or not fulfilled. “Benefits” refers
                                           to any monetary compensation, assistance of the
                                           prosecutor or the Court concerning pending charges
                                           against the informant, or any other sort of
                                           consideration of value;
                                    (e)    the nature of assistance provided in the past,
                                           including the number of occasions and form of help.

See United States v. Bagely, 105 S.Ct. 3375 (1985); Springer v. United States, 388
A.2d 846 (D.C. 1978).

                   7.         All deals, benefits, or promises of benefit, threats, or statements
                              that benefit would not be provided without cooperation that
                              were made to any government witness in connection with this
                              case and any information tending to show the unreliability of a
                              government witness, or which would tend to discredit the
                              testimony of a government witness and any information which
                              tends to show a government witness' corruption, see Matter of
                              C.B.N., 499 A.2d 1215 (D.C. 1985), including anything in police
                              officers' personnel files indicative of corruption, see United
                              States v. Brooks, 296 U.S. App. D. C. 219, 966 F.2d 1500 (1992).
                              See Giglio v. United States, 405 U.S. 150 (1972); Springer,
                              supra. “Benefits” is defined in point (6)(d), supra.



                   8.         Any failures by any witnesses to provide the police or the
                              government with information testified to at trial.

                   9.         Identification. The names and addresses of any person(s) who:
                              (a)    identifies some other person other than the defendant as
                                     a perpetrator of the alleged offense. See Cannon v.
                                     Alabama, 558 F.2d 1211 (5th Cir. 1977), cert. denied, 434
                                     U.S. 1087 (1978); Grant v. Alldredge, 498 F.2d 376 (2d
                                     Cir. 1974);



DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 22 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -22-


                              (b)   failed to identify the defendant as a perpetrator of the
                                    alleged offense when asked to do so in any identification
                                    procedure. See Gibson v. United States, 566 A.2d 473
                                    (D.C. 1989); United States ex rel. Meers v. Wilkins 326
                                    F.2d 135 (2d Cir. 1964);
                              (c)   gave any description(s) of the perpetrator of the alleged
                                    offense which in some material aspect, e.g., weight,
                                    height, race, clothing, complexion, age, etc., differs from
                                    the defendant. See Frezzel v. United States, 380 A.2d
                                    1382, 1385 (D.C. 1977), cert. denied, 439 U.S. 931 (1978).
                                    See also Gibson v. United States, 566 A.2d 473 (D.C.
                                    1989); Jackson v. Wrainwright, 390 F.2d 288 (5th Cir.
                                    1968).

                   10.        The names and addresses of all persons who would contradict or
                              impeach any government testimony or other evidence. See
                              Gibson v. United States, 566 A.2d 473 (D.C. 1989).

                   11.         All information known to the government which is favorable to
                              the defense, whether or not technically admissible in court, and
                              which is material to the issues of guilt and/or punishment. This
                              includes all information my client was not involved in the
                              alleged offenses and/or that the requisite elements required to
                              prove any of the charged offenses cannot be met.



                   12.        For any police officer or law enforcement official that may be
                              called as a witness by the government, I request the following
                              information:
                              (a)    A list of all complaint letters during tenure of service with
                                     MPD or any law enforcement agency.
                              (b)    A list of all Citizen Complaint reports (PD Form 99) filed
                                     during tenure of service with MPD or respective law
                                     enforcement agency.

                              (c)   A list of all Citizen Complaint Review Board (CCRB)
                                    cases, handled by the CCRB or transferred from the


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 23 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -23-


                                    CCRB to the MPD for investigation and resolution
                                    pursuant to Special Order 95.10 of the MPD.
                              (d)   A list of all dates of discipline by the MPD or other
                                    relevant authorities.
                              (e)   A copy of the logbook of Internal Investigations, Office of
                                    Professional Responsibility, for the years when a member
                                    of the MPD.
                              (f)   Any entries made in the MPD Early Tracking System.
                              (g)   A list of all PD 150a’s, and copies of the PD150a’s thereof,
                                    for incidents involving that officer.
                              (h)   Any and all e-mail messages sent via the Mobile Digital
                                    Computers by any officer involved in this case which
                                    contain references to race, gender, sexual orientation,
                                    religion, or any other classification, or which may
                                    otherwise contain offensive, objectionable, or derogatory
                                    comments. I also request the names and e-mails for any
                                    officers involved in this case who are being investigated in
                                    connection with e-mail transmissions. This request
                                    includes, but is not limited to, any e-mail transmissions
                                    regarding the event at issue in this case.

                   13.        Pursuant to the ABA Standards for Criminal Justice, § 11-2.2
                              (The Prosecution Function), and the principles enunciated in
                              United States v. Hinton, 203 U.S. App. D.C. 187, 197-98, 631
                              F.2d 769, 779-80 (1980), I request early disclosure of all Jencks
                              material, so that any issues concerning disclosure may be
                              resolved in advance, counsel will have

         adequate time to review the material, and there will no delay of court
         proceedings while counsel reviews the material, considers any discovery or
         Brady ramifications, and prepares to use the material in cross-examination.
         To single out one recurring problem, tapes of radio communications take
         quite a lot of time to listen to and/or transcribe, as we am sure you have also
         discovered. I also request that you diligently preserve all Jencks material.

                   14.        All information pertaining to perjury by any government
                              witness at any time, whether or not adjudicated and whether or
                              not in connection with this case and all information that any
                              government witness has made prior false accusations, including


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 24 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -24-

                              but not limited to prior complaints to the police or law
                              enforcement agencies that did not result in a conviction. See
                              Mooney v. Holohan, 294 U.S. 103 (1935); Sherer v. United
                              States, 470 A.2d 732 (D.C. 1983) cert. denied, 469 U.S. 931
                              (1984).

                   15.        Any information regarding any prior "bad act" of a government
                              witness which may bear upon the veracity of the witness with
                              respect to the issues involved in the trial. See Lawrence v.
                              United States, 482 A.2d 374 (D.C. 1984), Galindo v. United
                              States, 630 A.2d 202 (D.C. 1993).

                   16.        All other information tending to show a government witness'
                              bias in favor of the government or against the defendant or
                              which otherwise impeaches a witness' testimony (including
                              C.C.R.B. complaints against police officers and closed C.C.R.B.
                              cases whether resolved for or against the officer, that involves
                              facts similar to those of this case). See United States v. Bagley,
                              473 U.S. 667 (1985); Jenkins v. United States, 617 A.2d 529
                              (D.C. 1992).
                   17.        The names and addresses of all witnesses who do not fully
                              corroborate the government's case or would serve to contradict
                              or impeach the government's evidence. See Giles v. Maryland,
                              386 U.S. 66 (1967).

                   18.        Any indication of threats or acts of aggression toward the
                              defendant by the complainant or decedent, and any information
                              that the complainant or decedent had possession of any weapons
                              at the time of the incident.

            I am specifically requesting the following documents and information
regarding the government civilian witness(s) in this case:

                   19.        The name and address of each government civilian witness;

                   20.        The case number and name of the prosecutions in which any
                              government civilian witness utilized in this case has previously
                              been utilized as a government witness;



DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 25 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -25-


                   21.        The case names and numbers of any trials or evidentiary
                              hearings at which the government civilian witness has testified
                              concerning his own prior criminal activity, payments or rewards
                              provided him by the government, efforts made to induce others
                              to participate in criminal activity, or other purported law
                              enforcement-related matters;

                   22.        Any ledger, sheet, or other document which details the sums
                              paid or benefits provided to the government civilian witness or
                              his family in this and other cases in which the informant
                              assisted the government and the purpose of each such payment;

                   23.        Any information, whether or not memorialized in a
                              memorandum, agent's report or other writing, regarding
                              promises of immunity, leniency, preferential treatment or other
                              inducements made to the government civilian witness or any
                              family member, friend or associate of the witness in exchange
                              for the witness’s testimony or cooperation, including the
                              dismissal or reduction of charges, assisting in matters of
                              sentencing or deportation, promises or expectancies regarding
                              payments for expenses or testimony or eligibility for any award
                              or reward; In addition to information regarding payments,
                              promises of immunity, leniency, preferential treatment or other
                              inducements made to the government witnesses, any records or
                              information regarding payments, promises of immunity,
                              leniency, preferential treatment offered or afforded to any family
                              member, friend or associate of any prospective witness in
                              exchange for said witness cooperation;

                   24.        Any information or records concerning any actual or implied
                              threats of investigation or prosecution (including deportation,
                              exclusion, etc., by INS) made by the government to any
                              prospective government witness or family member or associate
                              of the witness, including information as to the underlying
                              conduct precipitating such investigations;

                   25.        Any statement made, information or document provided by a
                              prospective government witness that conflicts in part or in whole
                              with: (1) the statement of another prospective witness, (2) a


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 26 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -26-


                              prior statement made by the same government witness with
                              regard to the subject matter of the expected trial testimony of
                              witness, or (3) any other document or witness;

                   26.        The name and current whereabouts of any witness to the
                              underlying events of this case whom the government does not
                              anticipate calling as a witness at trial and a copy of any
                              statement made by or summary of an interview with such a
                              witness;

                   27.        Any report, document or information which details the criminal
                              activities of the government civilian witness which were
                              undertaken by him without the authority or approval of the
                              government, but for which the government has elected, formally
                              or informally, not to prosecute;

                   28.        FBI rap sheet, NCIC printout, NADDIS, EPIC, NLETS, ATS,
                              TECS, and any other records available to the government
                              reflecting the arrest, conviction and investigative history of the
                              government civilian witness;

                   29.        Information concerning prior misconduct by the government
                              civilian witness in the performance of his role as an informant
                              including: any prior refusal of the witness to testify for or assist
                              the government; any prior allegation that the witness entrapped
                              another person to commit an offense or made false statements in
                              connection with a criminal investigation; and any prior
                              "blackballing" of the witness by any law enforcement agency;


                   30.        Information concerning misconduct by the government civilian
                              witness other than in his role as an cooperating witness,
                              including misconduct that reflects a lack of candor, truthfulness
                              or law-abiding character of the witness, such as uncharged
                              criminal conduct or fraud;

                   31.        All information, records and transcripts which in any way
                              indicate or reveal that any prospective government witness, in
                              connection with this or any other case, has provided untruthful,


DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 27 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -27-

                              false, misleading, incomplete, or inaccurate information or
                              testimony to:
                              a.     Any state or federal law enforcement officer or agency,
                              b.     Any state or federal grand jury,
                              c.     Any state or federal trial court while testifying at trial
                                     and/or any related or preliminary proceeding;

                   32.        Information reflecting the nature and extend of assets obtained
                              by the government civilian witness in connection with his illegal
                              activities;

                   33.        Any "records" maintained by law enforcement agencies relating
                              to the government civilian witness, including records that the
                              witness was:
                              a.     Given a code name,
                              b.     Given assumed/false identify,
                              c.     Reasons for cooperation,
                              d.     Given a polygraph examination,
                              e.     Briefed on entrapment,
                              f.     Contracts executed with any law enforcement agency,
                              g.     Any release forms executed by the witness,
                              h.     Records revealing the witness was advised to pay Federal
                                     Income Taxes,
                              I.     Records that he could not violate the law,
                              j.     Records which require him to protect his false identity,
                              k.     Records that the witness cannot use any illegal drugs,
                              l.     Records that the witness consented to recording any
                                     conversation with any party;

             34. If given a polygraph exam, the results of any polygraph
examination performed on any potential government witness as well as any
information concerning the failure of any potential government witness to submit to
a polygraph examination;

                   35.        Any government agency files or other information revealing
                              matters relevant to the government civilian witness’ credibility,
                              mental or physical health, narcotic or alcohol use, or any other
                              dependency;




DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 28 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -28-


                   36.        All information and records revealing any potential impairment
                              of the capacity of any prospective government witness to
                              observe, recollect and testify about the events giving rise to the
                              charges filed in this case including impairments or sight,
                              hearing, memory, language, or any other physical or
                              psychological disability;

                   37.        All information and records indicating that any prospective
                              government witness (1) may have suffered from any mental or
                              emotional disease, disorder, illness, or defect at any time during
                              the time span alleged in the indictment filed in this case, or (2)
                              sought or received treatment for any such mental or emotional
                              disease, disorder, illness or defect at any time within the past
                              five years;

                   38.        All information and records indicating that the prospective
                              government witness (1) may have used cocaine, marijuana,
                              another controlled substance, used alcohol to excess at any time
                              during the time span alleged in the indictment filed in this case,
                              or (2) sought to received treatment for any substance abuse
                              problem (including alcohol) at any time within the past five (5)
                              years;

                   39.        Applicable records of the United States Probation, CSOSA or
                              probation department if the witness has been placed on
                              probation or a Pre-Sentence Investigation "PSI" has been
                              conducted.

                   40.        Any evidence that would support a defense to the charges in this
                              case.

I. OTHER REQUESTS:

                   The names and addresses of all government witnesses.

                   I request to be informed of any plea offer in this case.




DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 29 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -29-

A copy of any and all search warrants and accompanying affidavits from this
investigation.

              Because the Federal Sentencing Guidelines must still be considered by
the court, I request that you provide me with your position on the following
guideline factors:

                   1. Your position as to which guideline applies.
                   2. Whether you will take the position that the defendant had an
                   aggravating role in the offense. U.S.S.G. §3B1.1.
                   3. Whether you believe my client may qualify for a reduction in the
                   guidelines for a minimal or minor role under U.S.S.G. §3B1.2.
                   4. Whether you believe there are any other U.S.S.G. chapter 3
                   adjustments.
                   5. Whether you anticipate a superseding indictment that would
                   increase the guideline calculation.
                   6. Whether you believe there are any grounds for departure under
                   Chapter 5, Part K of the guidelines.


CONCLUSION

               For purposes of this letter and any related litigation, "information"
refers to all documentary, tangible, or oral material, including, but not limited to,
statements by witnesses, whether or not recorded or otherwise memorialized, grand
jury testimony, and such reports of investigation or personal notes of investigators.
Such information is "known" to the government if known to you personally or
known to any other prosecutor or law enforcement agent, or is information which
you could acquire actual knowledge of through the exercise of due diligence in
responding to these inquiries. If such information is disclosed by you, please disclose
all supporting documents or objects as well as the names and addresses of all
witnesses having knowledge of the information disclosed. If you elect not to disclose
the exculpatory information requested herein until the day of trial, please advise
me of that decision promptly, and secure the presence at trial of witnesses having
such knowledge, so that delay of the trial will not be necessary.




DISCOVERY 21/07/02 09:58:42
        Case 1:21-mj-00487-RMM Document 12-1 Filed 07/02/21 Page 30 of 30




Mr Clayton H. O’Connor, Esquire
July 2, 2021
Page -30-



              Finally, as you know, the duty to disclose is an ongoing one, continuing
until final disposition of the case. If, prior to or during trial, you discover additional
evidence or material previously requested or ordered, which is subject to discovery
or inspection under the rules, you should promptly notify me of the existence of the
additional evidence or material. If you have any questions or require any
clarifications as to any of my requests or the information contained in this letter
please contact me as soon as possible. Your prompt attention to these matters will
be appreciated.




Sincerely,


Joseph R.                     Digitally signed by Joseph
                              R. Conte

Conte                         Date: 2021.07.02 09:59:17
                              -04'00'
___________________________
Joseph R. Conte

Enclosure (none)

JRC/jc




DISCOVERY 21/07/02 09:58:42
